902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.MARYLAND PAROLE COMMISSION;  Howard N. Lyles, Warden,Defendants-Appellees.
No. 89-6336.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 17, 1990.Rehearing and Rehearing In Banc Denied May 8, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 87-2822-K)
Aaron Holsey, appellant pro se.
John Joseph Curran, Jr., Attorney General, Ronald Mark Levitan, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Aaron Holsey seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Holsey v. Maryland Parole Commission, CA-87-2822-K (D.Md. Oct. 23, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 To the extent Holsey seeks to raise claims pursuant to 42 U.S.C. Sec. 1983, we find that those claims are without merit